412 F.2d 1188
Melvin Andre TAYLOR, Appellant,v.UNITED STATES of America, Appellee.
No. 23538.
United States Court of Appeals Ninth Circuit.
July 30, 1969.
Rehearing Denied September 19, 1969.

Appeal from the United States District Court for the Western District of Washington, Northern Division; Gus J. Solomon, Judge.
Murray B. Guterson (argued), of Culp, Dwyer, Guterson & Grader, Seattle, Wash., for appellant.
Jerald E. Olson (argued), Asst. U. S. Atty., Eugene G. Cushing, U. S. Atty., Seattle, Wash., for appellee.
Before HAMLEY, MERRILL and KOELSCH, Circuit Judges.
PER CURIAM:


1
We find no error in the instructions to the jury of which appellant complains.


2
There was no infringement of appellant's right to a fair trial by the comments of the trial judge nor by his questioning of witnesses.


3
Judgment affirmed.